PROSPECTUS SUPPLEMENT (To Prospectus dated October 21, 2008) Filed Pursuant to Rule 424(b)(5) Registration No.333-148342 XOMA Ltd. Common Shares This prospectus supplement relates to the issuance and sale of up to 25,000,000 of our common shares from time to time through our sales agent, Wm Smith & Co.These sales, if any, will be made pursuant to the terms of an At Market Issuance Sales Agreement entered into between us and our sales agent, the form of which was filed on November 9, 2009 with the Securities and Exchange Commission with our Quarterly Report on Form 10-Q for the quarterly period ended September 30, 2009 and is incorporated herein by reference.Our sales agreement with Wm Smith & Co. is limited to the sale of 25,000,000 common shares. Our common shares are quoted on The NASDAQ Global Market under the symbol “XOMA.”On November 6, 2009, the last reported sale price of our common shares on The NASDAQ Global Market was $0.76 per share.Sales of shares of our common shares under this prospectus supplement, if any, may be made by any method permitted by law deemed to be an “at the market” offering as defined in Rule 415 under the Securities Act of 1933, as amended, which includes sales made directly on The NASDAQ Global Market, on any other existing trading market for our common shares or to or through a market maker, or in privately negotiated transactions, subject to our approval.The sales agent will make all sales using commercially reasonable efforts consistent with its normal trading and sales practices, on mutually agreeable terms between the sales agent and us. Unless we and our sales agent otherwise agree, the commission to the sales agent for sales of common shares sold pursuant to the sales agreement will be 3% of the gross proceeds of the sales price per share but will in no event be less than $0.02 per share.If different than 3% or $0.02 per share, the amount of any compensation to be received by the sales agent will be disclosed in a separate prospectus supplement for such shares.The net proceeds to us that we receive from sales of our common shares will depend on the number of shares actually sold and the offering price for such shares. In connection with the sale of common shares on our behalf, the sales agent may be deemed an “underwriter” within the meaning of the Securities Act of 1933, as amended, and the compensation of the sales agent may be deemed to be underwriting commissions or discounts.We have agreed to provide indemnification and contribution to the sales agent against certain liabilities, including liabilities under the Securities Act of 1933. Investing in our common shares involves a high degree of risk. Before buying any shares, you should read the discussion of material risks of investing in our common shares in the section entitled “RISK FACTORS” in this prospectus supplement and the additional risk factors contained in our most recent Annual Report on Form 10-K and Quarterly Reports on Form 10-Q, as well as any amendments thereto, as filed with the Securities and Exchange Commission. Neither the Securities and Exchange Commission nor any state securities commission has approved or disapproved of these securities or determined if this prospectus supplement or the accompanying prospectus is truthful or complete. Any representation to the contrary is a criminal offense. Consent under the Exchange Control Act 1972 (and its related regulations) has been obtained from the Bermuda Monetary Authority for the issue and transfer of XOMA’s shares, options, warrants, depositary receipts, rights, loan notes and other securities to and between non-residents of Bermuda for exchange control purposes provided our shares remain listed on an appointed stock exchange, which includes The NASDAQ Global Market. This prospectus supplement may be filed with the Registrar of Companies in Bermuda in accordance with Bermuda law. In granting such consent and in accepting this prospectus supplement for filing, neither the Bermuda Monetary Authority nor the Registrar of Companies in Bermuda accepts any responsibility for our financial soundness or the correctness of any of the statements made or opinions expressed in this prospectus supplement. Wm Smith & Co. The date of the Prospectus Supplement is November 9, 2009. TABLE OF CONTENTS Prospectus Supplement: ABOUT THIS PROSPECTUS SUPPLEMENT S-1 THE OFFERING S-2 RISK FACTORS S-2 FORWARD-LOOKING INFORMATION S-3 USE OF PROCEEDS S-3 PLAN OF DISTRIBUTION S-4 LEGAL MATTERS S-5 EXPERTS S-5 WHERE YOU CAN FIND MORE INFORMATION S-5 Prospectus: ABOUT THIS PROSPECTUS 1 ABOUT XOMA 1 RISK FACTORS 2 THE SECURITIES WE MAY OFFER 2 FORWARD-LOOKING INFORMATION 5 FINANCIAL RATIOS 6 USE OF PROCEEDS 6 DESCRIPTION OF SHARE CAPITAL 6 DESCRIPTION OF DEBT SECURITIES 13 DESCRIPTION OF WARRANTS 21 LEGAL OWNERSHIP OF SECURITIES 23 PLAN OF DISTRIBUTION 27 LEGAL MATTERS 32 EXPERTS 32 WHERE YOU CAN FIND MORE INFORMATION 32 ABOUT THIS PROSPECTUS SUPPLEMENT You should rely only on the information incorporated by reference or provided in this prospectus supplement and the accompanying prospectus, or to which we have referred you. We have not authorized anyone to provide you with different information.If anyone provides you with different or inconsistent information, you should not rely on it.This prospectus supplement and the accompanying prospectus do not constitute an offer to sell, or a solicitation of an offer to purchase, the securities offered by this prospectus supplement and the accompanying prospectus in any jurisdiction where it is unlawful to make such offer or solicitation.You should not assume that the information contained in this prospectus supplement or the accompanying prospectus, or any document incorporated by reference in this prospectus supplement or the accompanying prospectus, is accurate as of any date other than the date on the front cover of the applicable document.Neither the delivery of this prospectus supplement nor any distribution of securities pursuant to this prospectus supplement shall, under any circumstances, create any implication that there has been no change in the information set forth or incorporated by reference into this prospectus supplement or in our affairs since the date of this prospectus supplement.Our business, financial condition, results of operations and prospects may have changed since that date. This document is in two parts.The first part is the prospectus supplement, which adds to and updates information contained in the accompanying prospectus.The second part, the prospectus, provides more general information, some of which may not apply to this offering.Generally, when we refer to this prospectus, we are referring to both parts of this document combined.To the extent there is a conflict between the information contained in this prospectus supplement, on the one hand, and the information contained in the accompanying prospectus, on the other hand, you should rely on the information in this prospectus supplement. Before purchasing any securities, you should carefully read both this prospectus supplement and the accompanying prospectus, together with the additional information described under the heading, “Where You Can Find More Information,” in the accompanying prospectus. Unless the context otherwise requires, references in this prospectus supplement to “we”, “us” and “our” refer to XOMA Ltd. and its consolidated subsidiaries. S-1 THE OFFERING Common Shares offered by us 25,000,000 common shares Common Shares to be issued and outstanding after the offering 223,937,455 common shares* Use of Proceeds We intend to use the proceeds for working capital and general corporate purposes Risk Factors You should carefully consider the information set forth in the section entitled “RISK FACTORS” in this prospectus supplement and the additional risk factors contained in our most recent Annual Report on Form 10-K and Quarterly Reports on Form 10-Q, as well as any amendments thereto, as filed with the Securities and Exchange Commission before deciding whether to invest in our common shares * Based on common shares outstanding at November 5, 2009. Excludes common shares issuable upon the exercise of options or the conversion of preference shares outstanding as of November 5, RISK FACTORS An investment in our securities involves a high degree of risk.You should carefully consider the risk factors set forth below and the additional risk factors contained in our most recent Annual Report on Form 10-K and Quarterly Reports on Form 10-Q, as well as any amendments thereto, as filed with the Securities and Exchange Commission before deciding whether to invest in our common shares.Additional risks and uncertainties that are not yet identified may also materially harm our business, operating results and financial condition and could result in a complete loss of your investment. We Have Broad Discretion In Determining How To Use the Proceeds Of This Offering. We have not determined the amounts we plan to spend on any of the areas listed in “Use of Proceeds” or the timing of such expenditures.As a result, our management will have broad discretion to allocate the net proceeds from this offering, and may spend the proceeds in ways with which our shareholders may not agree.Pending application of the net proceeds as described in “Use of Proceeds”, we intend to invest the net proceeds of the offering in interest-bearing accounts and short-term, interest-bearing securities.These investments may not yield a favorable return to our shareholders. S-2 FORWARD-LOOKING INFORMATION Certain statements contained in this prospectus supplement and the related documents incorporated by reference related to the sufficiency of our cash resources and our efforts to enter into a collaborative arrangement with respect to XOMA 052, as well as other statements related to current plans for product development and existing and potential collaborative and licensing relationships, or that otherwise relate to future periods, are forward-looking statements within the meaning of Section 27A of the Securities Act of 1933 and Section 21E of the Securities Exchange Act of 1934. These statements are based on assumptions that may not prove accurate. Actual results could differ materially from those anticipated due to certain risks inherent in the biotechnology industry and for companies engaged in the development of new products in a regulated market.
